Citation Nr: 1236496	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  05-03 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas



THE ISSUES

1. Entitlement to an annual clothing allowance based on a claim filed in May 1998.

2. Entitlement to an annual clothing allowance based on a claim filed in February 2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from November 1973 to April 1995. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim of entitlement to an annual clothing allowance for a claim filed in February 2003.  In September 2005, the Veteran testified at a Travel Board hearing, at the Regional Office (RO) in Waco, Texas, before a Veterans Law Judge who is no longer employed by the Board.  

In December 2006, the Board remanded the claim for entitlement to an annual clothing allowance for a claim filed in February 2003, for additional evidentiary development.  The Board has concluded that there was substantial compliance with the remand directives of December 2006.  Stegall v. West, 11 Vet. App. 268 (1998). 

Thereafter, in December 2008, the Board issued a decision which denied the Veteran's claim of entitlement to an annual clothing allowance for a claim filed in February 2003.  In December 2008, the Board also remanded the issue of entitlement to an annual clothing allowance based on a claim filed in May 1998, so that a statement of the case (SOC) could be issued to the Veteran on that issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  A review of the record shows that an SOC was sent to the Veteran in April 2009, and in May 2009, he perfected the appeal of this issue by filing a substantive appeal (VA Form 9).  Thus, there has been substantial compliance with the remand directives of December 2008, and this issue is still properly before the Board.  Stegall v. West, supra. 


With regard to the Board's December 2008 decision, denying the Veteran's claim of entitlement to an annual clothing allowance for a claim filed in February 2003, the record reflects that the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a February 2011 memorandum decision, the Court vacated the Board's December 2008 decision and remanded the matter for further adjudication consistent with the Court's decision.  

Although further delay of this matter is regrettable, for reasons set forth below, this appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The two issues on appeal, as set forth above, involve claims for annual clothing allowances, to which the Veteran claims he is entitled due to various skin medications he uses for his service-connected skin disabilities.  The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability and the VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C.A. § 1162 (West 2002).

With regard to the claim for entitlement to an annual clothing allowance based on a claim filed in May 1998, the Board notes that in his substantive appeal (VA Form 9) submitted in May 2009, the Veteran indicated he wanted a "BVA Hearing in Washington, D.C."  

With regard to the claim for entitlement to an annual clothing allowance based on a claim filed in February 2003, as noted above, in September 2005, the Veteran testified at a Travel Board hearing, at the RO, before a Veterans Law Judge.  That Veterans Law Judge, however, is no longer employed by the Board, having since retired.  The law requires that a Veterans Law Judge that conducts a hearing on appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  If that person is no longer available, the Chairman of the Board has the authority to reassign the appeal to another Veterans Law Judge for a decision.  38 C.F.R. § 19.3.  In January 2012, the Veteran was notified of this and asked whether he wanted another hearing before a different Veterans Law Judge.  38 C.F.R. § 20.717.  In a response received by the Board in February 2012, the Veteran indicated that he wanted another Board hearing by means of videoconference.  Thus, in light of the Veteran's most recent request for a videoconference hearing, the Board finds that this matter must be remanded in order to schedule the Veteran for such a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing, at a VARO, before a Veterans Law Judge.  Notify him of the date, time, and location of this hearing, and place a copy of this letter in the claims folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

